Exhibit 10.1

NOVOCURE LIMITED

Employee share purchase PLAN

Israeli Subplan

1.

General

1.1

This is the Israeli Subplan (the “Subplan”) to the Novocure Limited (the
“Company”) Employee Share Purchase Plan (as amended and restated, the “Plan”).

 

1.2

The provisions specified hereunder apply only to Participants who are or are
deemed to be residents of the State of Israel for tax purposes or are otherwise
subject to taxation in Israel with respect to the Shares (the “Israeli
Participants”).

 

1.3

This Subplan applies with respect to purchase rights granted under the Plan to
Israeli Participants. The purpose of this Subplan is to provide a method whereby
employees of an Employer who satisfy the eligibility provisions under the Plan
and are Israeli Participants may be offered an opportunity to purchase Shares
that qualify for favorable tax treatment under Section 102 of the ITO, as
defined in Section 2. Except as otherwise provided by this Subplan, all grants
made pursuant to this Subplan shall be governed by the terms of the Plan. This
Subplan complies with and is subject to the ITO  and Section 102, as defined
below in Section 2.

 

1.4

This Subplan is to be read as a continuation of the Plan and applies to Shares
purchased by Israeli Participants under the Plan only to the extent necessary to
comply with the requirements set by Israeli tax law in general, and in
particular, with the provisions of the ITO. This Subplan does not add to or
modify the Plan in respect of any other category of Participants.

 

2.

Definitions

2.1

Except as otherwise provided herein, capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Plan.

 

2.2

The following additional definitions will apply to grants made pursuant to this
Subplan:

 

a.

“3(i) Shares” means a Share that is subject to taxation pursuant to Section 3(i)
of the ITO which has been granted to any person who is not an Eligible 102
Participant.

b.

“102 Capital Gains Track” means the tax alternative set forth in Section
102(b)(2) and 102(b)(3) of the ITO.

c.

“102 Capital Gains Track Grant” means a 102 Trustee Grant qualifying for the
special tax treatment under the 102 Capital Gains Track.

d.

“102 Ordinary Income Track” means the tax alternative set forth in Section
102(b)(1) of the ITO.

e.

“102 Ordinary Income Track Grant” means a 102 Trustee Grant qualifying for the
ordinary income tax treatment under the 102 Ordinary Income Track.

 

1

--------------------------------------------------------------------------------

 

f.

“102 Trustee Grant” means Shares elected and designated by the Company as an
Award granted pursuant to Section 102(b) of the ITO (includes both 102 Capital
Gains Track Grants and 102 Ordinary Income Track Grants) and held in trust by a
Trustee for the benefit of an Eligible 102 Participant. 

g.

“Employer” means any “Employer” within the meaning of article (1) of “Employing
Company” (as defined under Section 102(a) of the ITO) that also meets the
definition of “Designated Subsidiary” under the Plan.

h.

“Controlling Shareholder” means a “controlling shareholder” within the meaning
of Section 32(9) of the ITO, currently defined as an individual who, prior to
the grant or as a result of the grant or exercise of any Award, holds or would
hold, directly or indirectly, in his name or with a “relative” (as defined in
the ITO) (i) 10% of the outstanding Shares of the Company; (ii) 10% of the
voting power of the Company; (iii) the right to hold or purchase 10% of the
outstanding equity or voting power; (iv) the right to obtain 10% of the profits
of the Company; or (v) the right to appoint a director of the Company.

i.

“Election” means the Company’s choice of the type (as between the 102 Capital
Gains Track or 102 Ordinary Income Track) of 102 Trustee Grants it will make
under the Plan, as filed with the ITA.

j.

“Eligible 102 Participant” means an Israeli Participant who is employed by an
Israeli resident Employer and who is subject to the provisions of Section 102,
including an individual who is serving as a director or an office holder but
excluding any Controlling Shareholder or non-employee service provider, unless
otherwise approved in writing by the ITA.

k.

“ITA” means the Israeli Tax Authority.

l.

“ITO” means the Israeli Income Tax Ordinance [New Version], 1961 and the rules,
regulations, orders or procedures promulgated thereunder and any amendments
thereto, including specifically the Rules, all as may be amended from time to
time.

m.

“Non-Trustee Grant” means an Award granted to an Eligible 102 Participant
pursuant to Section 102(c) of the ITO and not held in trust by a Trustee.

n.

“Required Holding Period” means the requisite holding period prescribed by the
ITO and the Rules, or such other period as may be required by the ITA, with
respect to 102 Trustee Grants, during which 102 Trustee Grants granted, or any
rights or Shares issued pursuant to the 102 Trustee Grant by the Company, must
be held by the Trustee for the benefit of the person to whom they were granted
in order for such grant to enjoy the tax benefits afforded to a 102 Trustee
Grant. Currently, the Required Holding Period is 24 months from the Purchase
Date for 102 Capital Gains Track Grants and 12 months from the Purchase Date for
102 Ordinary Income Track Grants.

o.

“Rules” means the Income Tax Rules (Tax Benefits in Shares Issuance to
Employees), 5763-2003.

p.

“Shares” means a share of Common Stock as defined in the Plan.

2

--------------------------------------------------------------------------------

 

q.

“Section 102” means Section 102 of the ITO, as amended from time to time,
including by the Law Amending the Income Tax Ordinance (Number 132), 2002,
effective as of January 1, 2003 and by the Law Amending the Income Tax Ordinance
(Number 147), 2005, and any written rulings provided to the Company or any
Designated Subsidiary by the ITA applying to the grant of Shares under this
Subplan. 

r.

“Trustee” means a person or entity designated by the Administrator to serve as a
trustee of the 102 Trustee Grants and approved by the ITA in accordance with the
provisions of Section 102(a) of the ITO and the Rules.

3.

Types of Grants and Section 102 Election

3.1

102 Trustee Grants shall be made pursuant to either (a) Sections 102(b)(2) and
102(b)(3) of the ITO as 102 Capital Gains Track Grants or (b) Section 102(b)(1)
of the ITO as 102 Ordinary Income Track Grants. The Company shall choose only
one tax route for the Plan. The Company’s Election regarding the type of 102
Trustee Grant it chooses to make shall be filed with the ITA. Once the Company
has filed such Election, it may change the type of 102 Trustee Grant that it
chooses to make only after the lapse of at least 12 months from the end of the
calendar year in which the first grant was made in accordance with the previous
Election, unless provided otherwise under Section 102 or by the ITA. For the
avoidance of doubt, such Election shall not prevent the Company from granting
Non-Trustee Grants to Eligible 102 Participants at any time.

 

3.2

Eligible 102 Participants may receive only 102 Trustee Grants or Non-Trustee
Grants under this Subplan. Individuals or entities that are not Eligible 102
Participants may be granted only 3(i) Shares under this Subplan.

 

3.3

Unless otherwise approved by the ITA, no 102 Trustee Grants may be made pursuant
to this Subplan until 30 days after the requisite filings required by Section
102 and the Rules have been made with the ITA.

 

3.4

The subscription agreement or other enrollment documents evidencing the Shares
issued pursuant to the Plan and this Subplan shall indicate whether the grant is
a 102 Trustee Grant, a Non-Trustee Grant or a 3(i) Share, and if the grant is a
102 Trustee Grant, whether it is a 102 Capital Gains Track Grant or a 102
Ordinary Income Track Grant.

 

3.5

The designation of Non-Trustee Grants and 102 Trustee Grants shall be subject to
the terms and conditions set forth in Section 102.

 

3.6

Shares purchased by individuals or entities that are not Eligible 102
Participants shall be designated as 3(i) Shares and shall be subject to tax
according to the applicable provisions of the ITO.

 

4.

Terms and Conditions of 102 Trustee Grants

4.1

Each 102 Trustee Grant will be deemed granted on the Purchase Date, provided
that (i) the Company will provide notice to the Trustee of the grant in such
form or period of time as may be required under Section 102.

 

3

--------------------------------------------------------------------------------

 

4.2

Each 102 Trustee Grant granted to an Eligible 102 Participant shall be issued to
and registered in the name of a Trustee or controlled by the Trustee for the
benefit of the Eligible 102 Participant in accordance with the provisions of
Section 102. In the event that the requirements for 102 Trustee Grants are not
met, the 102 Trustee Grants may be regarded as Non-Trustee Grants or as Shares
which are not subject to Section 102, all in accordance with the provisions of
Section 102. 

 

4.3

With respect to any 102 Trustee Grant, and subject to the provisions of Section
102, an Eligible 102 Participant shall not sell or release from trust any Share
purchased under the Plan as a 102 Trustee Grant, including, without limitation,
stock dividends, at least until the lapse of the Required Holding Period.
Notwithstanding the above, if any such sale or release occurs during the
Required Holding Period, the sanctions under Section 102 shall apply to and
shall be borne by such Eligible 102 Participant.

 

4.4

In the event a stock dividend is declared and/or other rights are granted with
respect to Shares granted as 102 Trustee Grants, such stock dividend and/or
other rights shall also be deposited with the Trustee and will be subject to the
provisions of this Section 4. The Required Holding Period for Shares and/or
rights shall be measured from the commencement of the Required Holding Period
for the Share with respect to which the stock dividend was declared and/or other
rights were granted.

 

4.5

Each 102 Trustee Grant (whether a 102 Capital Gains Track Grant or a 102
Ordinary lncome Track Grant, as applicable) shall be subject to the relevant
terms of Section 102 and the ITO and the agreement between the Trustee and the
Company or any Israeli resident Employer (“Trust Agreement”), which shall be
deemed an integral part of the 102 Trustee Grant and the terms of Section 102
and the ITO shall prevail over any term contained in the Plan, this Subplan, or
any subscription agreement that is not consistent therewith.  Any provision of
the ITO and any additional terms required by the ITA not expressly specified in
this Subplan or in the subscription agreement, as applicable, which are
necessary to receive or maintain any tax benefit pursuant the Section 102, shall
be binding on the Eligible 102 Participant.  The Trustee and the Eligible 102
Participant granted a 102 Trustee Grant shall comply with the ITO and the terms
and conditions of the Trust Agreement.  For avoidance of doubt, it is reiterated
that compliance with the ITO and Section 102 specifically includes compliance
with the Rules.  Further, the Eligible 102 Participant agrees to execute or
otherwise accept any and all documents that the Company, the Designated
Subsidiary employing the Israeli Participant or the Trustee may reasonably
determine to be necessary in order to comply with the ITO and the Rules.

 

4.6

During the Required Holding Period, the Eligible 102 Participant will not be
allowed to direct the Trustee to release or sell Shares purchased under the Plan
or any rights derived from the Shares (including stock dividends) to the
Eligible 102 Participant or to a third party, unless permitted to do so under
the ITO or the Rules.  Notwithstanding the foregoing, the Trustee may, pursuant
to a written request and subject to the ITO and the Rules, release and transfer
the Shares to a designated third party, provided that both of the following
conditions have been fulfilled prior to such transfer: (i) all taxes required to
be paid upon the release and transfer of the Shares have been withheld for
transfer to the tax authorities and (ii) the Trustee has received written
confirmation from the Company that all requirements for such release and
transfer have been fulfilled according to the terms of the Plan, Subplan, any
applicable

 

4

--------------------------------------------------------------------------------

 

subscription agreement and any Applicable Laws related to the issuance of
Shares. Such sale or release during the Required Holding Period will result in
different tax ramifications to the Eligible 102 Participant under Section 102 of
the ITO and the Rules, which shall apply to and shall be borne solely by such
Eligible 102 Participant. 

 

4.7

In the event a cash dividend is paid on the Shares, the Trustee shall transfer
the dividend proceeds to the Eligible 102 Participant after deduction of taxes
and mandatory payments in compliance with applicable withholding requirements,
and subject to any other requirements imposed by the ITA.

 

4.8

After the Required Holding Period ends, the Eligible 102 Participant may elect
that the Shares be transferred to the Eligible 102 Participant directly,
provided that the Participant first complies with all applicable provisions of
the Plan, Subplan, and the Company and/or its Designated Subsidiary confirms
that all of the taxes and mandatory payments in compliance with applicable
withholding requirements have been paid by the Eligible 102 Participant.

 

5.

Assignability

5.1

The Trustee will not perform any transaction or act regarding the Shares granted
as 102 Trustee Grants, including transferring, selling, seizing, assigning,
hypothecating or pledging (willingly or unwillingly), disposing or assigning the
Shares, and will not give any power of attorney regarding the Shares, in any
manner other than by will or by the laws of descent and distribution and as
permitted by the Plan, unless all the taxes are paid to the ITA, or the Trustee
ensures that taxes will be paid. If the Shares are transferred by will or by the
laws of descent and distribution, Section 102 and its regulations, including the
Rules, will apply to the heirs or the transferees of the Eligible 102
Participant.

 

6.

Tax Consequences

6.1

Any tax consequences arising from the issuance, sale or transfer of Shares, or
from any other event or act (of the Company and/or an Employer in Israel and/or
the Trustee and/or the Eligible 102 Participant) shall be borne solely by the
Eligible 102 Participant. The Company, the applicable Employer in Israel and/or
the Trustee shall withhold taxes according to the requirements under Applicable
Laws related to tax withholding, including withholding taxes at
source.  Furthermore, the Eligible 102 Participant shall agree to indemnify the
Company, the applicable Employer in Israel, and/or the Trustee and hold them
harmless against and from any and all liability for any such tax, interest,
linkage differences or penalty thereon, including, without any limitation,
liabilities relating to the necessity to withhold or to have withheld any such
tax from any payment made to the Eligible 102 Participant.

 

6.2

The Company, the applicable Employer, and/or the Trustee may make such
provisions and take such steps as they may deem necessary or appropriate for the
withholding of all taxes required by law to be withheld with respect to Shares
granted under the Plan and the sale, transfer or other disposition thereof,
including (but not limited to) (i) withholding from the Eligible 102
Participant’s wages or other cash compensation paid to the Eligible 102
Participant by the Company or an Employer in Israel; or (ii) withholding
otherwise deliverable Shares; or (iii) selling a sufficient number of such
Shares otherwise deliverable to the Eligible 102 Participant through such means
as the Trustee may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld either through a
voluntary

 

5

--------------------------------------------------------------------------------

 

sale or through a mandatory sale arranged by the Company (on the Eligible 102
Participant’s behalf pursuant to the Eligible 102 Participant’s authorization),
to the extent permitted by Section 102 of the ITO or pursuant to the approval of
the ITA; or (iv) requiring an Eligible 102 Participant to pay to the Company or
an Employer in Israel the amount so required to be withheld as a condition of
the issuance, delivery, distribution or release of any Shares.  In addition, the
Eligible 102 Participant will be required to pay any amount, including
penalties, interest and linkage differences, that exceeds the tax to be withheld
and transferred to the tax authorities, pursuant to applicable tax laws,
regulations and rules. 

 

6.3

The Company, the applicable Employer in Israel and/or the Trustee shall not be
required to release any Shares to the Eligible 102 Participant until all
required tax withholding has been performed.

 

6.4

For the avoidance of doubt, there is no assurance that all of the Shares granted
pursuant to Section 102 of the ITO shall be eligible for the tax benefits
pursuant to Section 102 of the ITO. Therefore, any tax consequences arising from
the issuance of Shares covered thereby, from the subsequent sale of Shares or
from any other event or act (of the Company, an Employer in Israel, the Trustee,
and/or the Eligible 102 Participant) shall be borne solely by the Eligible 102
Participant.

 

6.5

Following the purchase of Shares under this Subplan and in any case in which the
Eligible 102 Participant may cease to be considered an “Israeli Resident” as
this term is defined in the ITO, the Company, an Employer in Israel, and/or the
Trustee may, if and to the extent the ITO and/or the rules promulgated
thereunder shall impose such obligation on them, withhold all applicable taxes
from the Eligible 102 Participant, remit the amount withheld to the ITA and
report to such Eligible 102 Participant the amount so withheld and paid to the
ITA.

 

6.6

With respect to Non-Trustee Grants, if the Eligible 102 Participant ceases to be
employed by the Company or an Employer in Israel, or otherwise if so requested
by the Company or the Employer, the Eligible 102 Participant shall extend to the
Company or to the employing Company a security or guarantee for the payment of
tax due at the time of sale of Shares to the satisfaction of the Company or the
employing Company, all in accordance with the provisions of Section 102 of the
ITO and the Rules.

7.

Governing Law and Jurisdiction

7.1

Notwithstanding the governing law provisions of the Plan and the subscription
agreement, this Subplan shall be governed by, and interpreted in accordance
with, the laws of the State of Israel applicable to contracts made and to be
performed therein.

 

6